The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 7/28/2020 have been fully considered but they are not persuasive. 
The arguments concern claim amendments that are addressed in the rejection below.  
The applicant argues that the “decreasing amino acid content” is an unexpected result.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In the instant case, the decrease in amino acid and tobacco-specific nitrosamine content would naturally flow from following the suggestion in the prior art because the process being claimed is the same.  The 
The applicant’s arguments have been addressed in prior office actions.  Please see the Patent Board Decision (3/21/2018) and the Examiner’s Answer (12/22/2016).
The arguments concerning unexpected results in decreasing amino acid content are not persuasive.  Although the amendment is aimed at addressing this issue, the Patent Board Decision also states:
Moreover, Appellants only direct us to pages 6 and 9 of the Specification as allegedly showing unexpected reductions in TSNAs and asparagine (App. Br. 13). Our review of pages 6 and 9 amount to mere statements of the results with no evidence or explanation of the evidence to support the stated results (Spec. 6, 8-9). In other words, Appellants have not provided sufficient evidence to support the argument of unexpected results.

Furthermore, the applicant has not disclosed a decreasing of amino acid content, but instead discloses reductions in specific amino acids without disclosing the effect on total amino acid content.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 8, and 10-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kahn (Plant Diseases, 2001) in view of Visser et al. (Antagonism of Lactic Acid Bacteria against Phytopathogenic Bacteria, 1986).  
Regarding claims 1, 2, and 4
Kahn a wide range of specific bacteria for use in treating plants but does not expressly disclose Lactobacillus Acidophilus.  Visser et al. disclose that a wide range of Lactobacillus are useful in preventing plant diseases.  It would have been obvious to one of ordinary skill in the art at the time of invention to control plant diseases in tobacco plants (as taught by Kahn) with other bacteria such as one of the lactic acid bacteria as taught by Visser.  Although Visser discloses several specific Lactobacillus bacteria, it would have been obvious to use any of the lactic acid bacteria, including lactobacillus acidophilus because there are a limited number of possible species. 
Neither Kahn nor Visser et al. disclose the decrease of amino acid content.  However, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, MPEP 2144 IV (.e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991)).
Kahn and Visser et al. do not expressly disclose decreasing amino acid content in a tobacco material.  However, a reduction in the amino acid content in a tobacco material would have been inherent in the process of Kahn in view of Visser.  The process of contacting tobacco plant components with probiotics from the genus at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” (see MPEP 2112 (I) and (II)).    
Regarding claims 10-12 and 16-18, Kahn does not disclose the end use of tobacco material.  However, it is notoriously obvious to one of ordinary skill in the art to process tobacco plants by curing (including flue curing) to make smokeless tobacco, smoking articles, cut filler, tobacco blends, cigarettes containing traditional tobacco rod wrapped with cigarette paper and containing a filter.  In particular, those without skill in the art would be aware that tobacco plants are used in typical cigarettes sold that contain tobacco cut filler, cigarette paper, and cigarette filters.  
Regarding claim 8, Kahn does not disclose the effect of the probiotic on asparagine.  However, because Kahn treats the plant with probiotic and no other method steps are required, the same process would inherently have the same result as instantly claimed.  
Regarding claims 13-15 and 19-21 these claims contain functional language “wherein the smoking article, upon smoking, is characterized…”.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


Claims 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kahn (Plant Diseases, 2001) and Visser et al. (Antagonism of Lactic Acid Bacteria against Phytopathogenic Bacteria, 1986) as applied to claims 1 above in view of Fravel et al. (Phytopathology 67: 930-932, 1977).
Regarding claim 7, Kahn does not disclose that the probiotic is applied in a solution, suspension, or dispersion in water.  However, it would have been obvious that to spray bacteria, it would be in an aqueous solution.  For instance, spraying bacteria on tobacco leaves using a water solution is disclosed by Fravel et al. (Phytopathology 67: 930-932, 1977).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL J FELTON/
Primary Examiner, Art Unit 1747